Citation Nr: 1647617	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO.  12-13 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for asthma, originally claimed as a respiratory disorder, to include as due to in-service exposure to toxins.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Army from February 1984 until June 1984, and from December 1989 to December 1993, with service in Southwest Asia.  This case comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In October 2015, the Veteran provided testimony at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.  This case was previously remanded by the Board in December 2015, and has since been returned for further appellate review.

This case consists of documents in the Veterans Benefits Management System (VBMS) and in Virtual VA.  Any future consideration of this case should take into account the existence of these records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is necessary to secure an adequate VA examination and opinion that complies with the Board's prior remand directives.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  When VA undertakes to obtain an opinion, it must ensure that the opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A medical opinion is considered adequate "where it is based on consideration of the veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'" Stefl v. Nicholson, 21 Vet.App. 120, 123 (2007).  An adequate medical opinion should also address the appropriate theories of entitlement.  Id. at 123-24.  
In December 2015, the Board remanded the instant matter with directives to secure a VA examination and opinion regarding the etiology of the Veteran's claimed respiratory disorder.  As a result, the Veteran was afforded a VA examination in February 2016 in connection with his claim.  Upon review of the Veteran's claims file, the examiner noted a current diagnosis of asthma since 2006.  No other respiratory conditions were identified.  The examiner opined that the Veteran's currently diagnosed asthma was unrelated to his period of active service.  In support of that opinion, the examiner cited to the following: the Veteran's STRs were only significant for one instance of upper respiratory infection that resolved; asthma was not identified in an April 1994 VA examination report or in a July 1997 VA Persian Gulf examination report; 1997 chest X-rays were negative; 1998 pulmonary function studies did not show evidence of airway obstruction; and a 1999 VA physical examination report was negative for asthma related complaints.  

Unfortunately, the February 2016 VA examination is inadequate as the examiner's rationale was based solely on the absence of asthma related complaints or diagnosis prior to 1999.  The examiner did not address the Veteran's contention that his currently diagnosed asthma is otherwise etiologically related to in-service exposure to inhaled toxins, as requested in the Board's 2015 remand directives.  Also, the examiner did not address the Veteran's competent lay testimony regarding in-service respiratory symptoms and exposure to toxins.  In addition, the examiner failed to address 1990 VA pulmonary function test results which are significant for mild restriction, and December 2002 chest X-rays which are significant for low-grade pulmonary emphysema that predated the Veteran's asthma diagnosis.  For these reasons, another remand is necessary to secure an adequate VA examination and opinion.  The Veteran's representative agrees that a second remand is warranted in this appeal.  See Representative's November 2016 statement.  

Lastly, on remand all outstanding VA treatment records should be obtained and associated with the claims file.  Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his claimed respiratory disorder.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished, and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that a respiratory disorder was caused or aggravated by the Veteran's military service, to include exposure to in-service toxins (identified as petro-chemical smoke, diesel fumes, paint fumes, exhaust fumes, chemical agent resistant coating, and burning feces).  

In providing the above opinion, a full review of the record is required.  The examiner's attention is directed in particular to the Veteran's testimony regarding onset and continuity of symptomatology, articles submitted by the Veteran detailing the respiratory effects of toxins to which he was exposed, the 1990 VA pulmonary function test showing mild restriction, and the December 2002 chest X-rays which are significant for low-grade pulmonary emphysema.

3.  Then, readjudicate the service connection claim on appeal.  If the claim remains denied, issue a supplemental statement of the case, allow necessary time for response, and return the case to the Board.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, or report for a scheduled VA examination, may impact the determination made.  38 C.F.R. § 3.655 (2015).  He is also advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the United States Court of Appeals for Veterans Claims (Court) be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

